Title: Samuel H. Smith to Thomas Jefferson, 11 June 1815
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Dear Sir Sidney, June 11. 1815.
          I have no doubt of the location of Your Library in Washington  being attended with the happiest consequences to the interests of our country. It seems incident to the early Stages of a new country to overlook the benefits of literature, arising, among other causes, from the want of extensive means of information. These being now possessed by our statesmen, we may entertain a hope that the opinions & measures of the metropolis will furnish a model for a free and liberal people, and that the great republic of modern days will soon exhibit in the arts & sciences the same superiority that signalised her predecessors of old, with the brighter glory of extending the conquests of truth instead of the sword. The agency I have had in the translation of the library has been highly pleas agreeable to me, and has been a pleasure instead of a trouble.
          It will not now be disputed that Bonaparte is a wonderful man. His reappearance on the political scene is admirably fitted to excite terror as well as hope. If adversity shall have taught him the elements of true grandeur, of wch prudence will ever continue the tutelar genius, he will  rise to the pinacle of human greatness. If, on the contrary, lost to moderation, he shall aim more at extending the empire of the sword than the empire of reason, he will deservedly sink, with the abhorrence, if not contempt of mankind.
          I thank You for Your kind invitation to Monticello, and mrs S. sincerely unites with me: but my duties here at present forbid this gratification. Our thoughts, as ever, are often directed to your dwelling, under whose hospitable roof we hope again to pass some happy hours.
          Believe me to be with cordial friendship & constant respect.Sa H Smith
        